



 
 
 
 
Exhibit 10.34





First Amendment to Revolving Credit Agreement


AMENDMENT NO. 1, dated as of March 28, 2017 (this “Amendment No. 1”), to the
Revolving Credit Agreement, dated as of November 2, 2015 (the “Credit
Agreement”), between SECUREWORKS, INC., a Georgia corporation, as borrower (the
“Borrower”), and DELL USA L.P., a Texas limited partnership, as lender (the
“Lender”).
WHEREAS, the Borrower and the Lender are parties to the Credit Agreement;
WHEREAS, the Effective Date under the Credit Agreement occurred on April 21,
2016; and
WHEREAS, the parties hereto wish to amend the Credit Agreement to extend the
Commitment Termination Date for one additional year.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, and subject to the conditions set
forth herein, the parties hereto hereby agree as follows:
SECTION 1.Defined Terms. Capitalized terms used but not defined herein
(including in the preamble and recitals hereto) shall have the meanings assigned
to such terms in the Credit Agreement. The principles of interpretation set
forth in Section 1.03 of the Credit Agreement also apply to this Amendment No.
1.


SECTION 2.Amendments. Subject to the provisions of Section 4(a) of this
Amendment No. 1, the Credit Agreement is hereby amended as follows:


(a)In Section 1.01 (Certain Defined Terms) of the Credit Agreement, the
definition of the term “Commitment Termination Date” is hereby amended and
restated to read in its entirety as follows:
“Commitment Termination Date” means the two-year anniversary of the Effective
Date.
(b)Each reference in the Credit Agreement to “this Agreement,” and the words
“hereof,” “hereto” and the like shall, when referring to the Credit Agreement as
a whole and not to individual clauses or provisions, refer to the Credit
Agreement as amended by this Amendment No. 1, except that the phrases “date of
this Agreement” and “date hereof” and any similar references shall continue to
refer to November 2, 2015.


SECTION 3.Representations and Warranties. The Borrower hereby represents and
warrants to the Lender that each of the representations and warranties set forth
in Section 7 of the Credit Agreement as amended hereby is true and correct in
all material respects both before and after giving effect to this Amendment No.
1; provided, that, to the extent that such representations and warranties
expressly refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date. The Borrower acknowledges that it
makes the representations and warranties herein with the intention of inducing
the Lender to enter into this Amendment No. 1 and to make Loans under the Credit
Agreement and the other documents contemplated thereby, and that the Lender
enters into this Amendment No. 1 on the basis of, and in full reliance on, each
of such representations and warranties.




SECTION 4.Miscellaneous.
(a)Conditions Precedent.





--------------------------------------------------------------------------------





The amendments to be effected by this Amendment No. 1 shall become effective as
of the date of this Amendment No. 1 provided that the Lender shall have received
the following, each in form and substance satisfactory to the Lender:
(i)
This Amendment No. 1, duly executed and delivered by the Borrower and the
Lender;

(ii)
Copies of all licenses, consents, authorizations and approvals of, and notices
to and filings and registrations with, any Governmental Authority (including all
foreign exchange approvals), and of all third-party consents and approvals,
necessary in connection with the making and performance by the Borrower of this
Amendment No. 1 (and the Credit Agreement as amended hereby) and the
transactions contemplated thereby; and

(iii)
Copies of the resolutions of the Board of Directors of the Borrower authorizing
the entry into and performance by it of this Amendment No. 1 (and the Credit
Agreement as amended hereby).

(b)No Other Amendments.
(i)
Except as expressly set forth herein, this Amendment No. 1 shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other document
contemplated thereby, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.

(ii)
Nothing herein shall be deemed to entitle the Borrower or any other Person to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement (other than the amendments to the Credit Agreement expressly set forth
in this Amendment No. 1) or any other document contemplated thereby in similar
or different circumstances.

(c)Applicable Law. This Amendment No. 1 and the Credit Agreement as amended
hereby shall be governed by and construed in accordance with the laws of the
State of Texas, without giving effect to any choice or conflict of law provision
or rule (whether of the State of Texas or any other jurisdiction) that would
cause the application of the applicable laws of any jurisdiction other than the
State of Texas.
(d)Counterparts. This Amendment No. 1 may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment No. 1 by facsimile or electronic mail shall be effective as delivery
of a manually executed counterpart of this Amendment No. 1.
(e)Captions. The section and paragraph headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Amendment No. 1 (or the Credit Agreement
as amended hereby).


[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their respective authorized officers as of the date set forth
above.
        


 
BORROWER
 
 
 
 
 
 
SECUREWORKS, INC.
 
 
 
 
 
 
By:
/s/ Wayne Jackson
 
 
Name: Wayne Jackson
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
LENDER
 
 
 
 
 
 
DELL USA L.P.
 
 
 
 
 
 
By:
/s/ Janet B. Wright
 
 
Name: Janet B. Wright
 
 
Title: Senior Vice President and Assistant Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








